COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00806-CV
Style:                             Rodrick Dow d/b/a Rodrick Dow PC
                                   v. Ruby D. Steward
Date motion filed*:                April 4, 2014
Type of motion:                    Motion for extension of time to file brief
Party filing motion:               Appellant
Document to be filed:              Brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              January 13, 2014
         Number of previous extensions granted:              1              Current Due date: April 14, 2014
         Date Requested:                                 June 13, 2014

Ordered that motion is:

                    Granted in part, denied in part
                     If document is to be filed, document due: May 14, 2014
                      The Court will not grant appellant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion for extension of time to file brief is granted in part and denied in part. Appellant’s
          brief is ordered filed no later than May 14, 2014. No further extensions of time will be granted. If
          appellant fails to file its brief by May 14, 2014, this appeal may be dismissed, without further notice, for
          want of prosecution or failure to comply with a requirement of the rules of appellate procedure or an
          order of this Court. See TEX. R. APP. P. 38.6(d), 38.8(a), 42.3.


Judge's signature:     /s/ Evelyn Keyes
                       

Panel consists of      ____________________________________________

Date: April 15, 2014




November 7, 2008 Revision